Dear Mr. Sharp:
You have requested the opinion of this office on the following issue:
 May a school board legally procure computer software by means of a Request for Proposals (RFP) rather than by public bid?
Yes. La. R.S. 38:2234-2237 authorizes the use of Requests for Proposals in the procurement of "data processing equipment, related services, or software . . .".  The use of an RFP must conform to the requirements in R.S. 38:2237A, which includes:
     "(6) Public notice of the request for proposals shall be given at least thirty days prior to the date scheduled for opening the request for proposals.  In addition, written notice of the request for proposals shall be mailed to persons, firms, or corporations who are known to be in a position to furnish such equipment, systems, and related services."
We feel that the "public notice" required by this section in R.S. 38:2212A(3)(b), implies advertising as required elsewhere in the Public Bid Law:
     "The advertisement required by this Section for any contract for materials or supplies shall be published two times in a newspaper in the locality . . ."; and
in R.S. 38:2237(6) the first advertisement must appear:
     ". . . at least thirty days prior to the date scheduled for opening the request for proposals."
I trust that this answers your inquiry.  Please advise if we may be of further assistance to you in this matter.
Yours very truly,
RICHARD P. IEYOUB
                              By: __________________________  GLENN R. DUCOTE
Assistant Attorney General
RPI/GRD/cla
Date Received:
Date Released: